*821Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Richard Lee Swiney appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Swiney v. Badgett, No. 1:09-cv-00926-LMB-JFA, 2011 WL 1086386 (E.D.Va. Mar. 22, 2011). Swiney’s motion for summary judgment is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.